Citation Nr: 1759758	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-12 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for urinary retention.

2.  Entitlement to an initial rating in excess of 20 percent for cervical strain.

3.  Whether the rating reduction for cervical strain to zero percent (noncompensable) effective March 1, 2013 was proper.

4.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

5.  Whether the rating reduction for lumbar strain to zero percent (noncompensable) effective March 1, 2013 was proper.

6.  Entitlement to an initial rating in excess of 10 percent for right knee iliotibial band and patellofemoral syndrome.

7.  Whether the rating reduction for right knee iliotibial band and patellofemoral syndrome to zero percent (noncompensable) effective March 1, 2013 was proper.

8.  Entitlement to an initial rating in excess of 10 percent for left knee iliotibial band and patellofemoral syndrome.

9.  Whether the rating reduction for left knee iliotibial band and patellofemoral syndrome to zero percent (noncompensable) effective March 1, 2013 was proper.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from April 2008 to July 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012, December 2012 and, July 2015 rating decisions rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In the January 2012 rating decision, the RO granted service connection for a service connection for a cervical spine disability, a lumbar spine disability, and left and right knee disabilities.  A 20 percent disability rating was assigned for the cervical spine disability and 10 percent disability ratings were assigned for the remaining service-connected conditions, effective July 20, 2011.  In an August 2012 rating decision, the RO proposed to reduce these ratings to zero percent disabling.  The reductions were effectuated in the December 2012 rating decision, effective March 1, 2013.  

Subsequently, in an October 2013 rating decision, the RO increased the ratings for the Veteran's service-connected cervical spine, lumbar spine, and bilateral knee disabilities to 10 percent disabling, effective June 27, 2013.  

The claims regarding the appellant's service connected cervical spine, lumbar spine, and bilateral knee disabilities were remanded by the Board in April 2015 for additional evidentiary development.  The Board also remanded the issue of service connection for a bladder/urinary disability. 

Service connection for urinary retention was subsequently granted in a July 2015 rating decision, which assigned a noncompensable rating effective July 20, 2011.  In a September 2015 rating decision, the RO increased the rating to 10 percent disabling, effective July 20, 2011. 

This appeal was remanded by the Board in September 2016 to obtain outstanding medical records and to provide the Veteran additional VA examinations for his cervical spine, lumbar spine, and bilateral knee disabilities.  A review of the record shows that the Agency of Original Jurisdiction AOJ has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to increased ratings for cervical spine, lumbar spine, and right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's voiding dysfunction has been manifested by obstructed voiding with symptoms such as marked hesitancy, slow or weak stream, decreased force of stream, and post void residuals greater than 150 cc; there is no evidence of obstructed voiding retention requiring intermittent or continuous catheterization.  

2.  In a December 2012 rating decision, the RO reduced the ratings for the appellant's cervical spine disability from 20 percent to noncompensable, effective March 1, 2013.  The ratings for the Veteran's lumbar spine disability, left knee disability, and right knee disability were also reduced from 10 percent to noncompensable, effective March 1, 2013.

3.  The RO observed the procedural safeguards set forth in 38 C.F.R. § 3.105(e) prior to reducing the disability ratings at issue, including issuing a rating proposing the reduction and affording the appellant the opportunity to present additional evidence and request a predetermination hearing.

4.  At the time of the December 2012 rating decision, the ratings for the Veteran's service-connected cervical spine disability, lumbar spine disability, left knee disability, and right knee disability, had been in effect since July 20, 2011, which was a period of less than five years. 

5.  At the time of the December 2012 rating decision, the evidence did not establish that an improvement in the appellant's service-connected cervical spine disability, lumbar spine disability, left knee disability, or right knee disability had actually occurred which resulted in an improvement in his ability to function under the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for urinary retention have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7518 (2017).

2.  Restoration of the 10 percent disability rating for left knee iliotibial band and patellofemoral syndrome, effective March 1, 2013, is warranted.  38 U.S.C. §§ 1155, 5112, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344(c), 4.40, 4.45. 4.59, 4.71a, Diagnostic Code 5260 (2017).

3.  Restoration of the 10 percent disability rating for right knee iliotibial band and patellofemoral syndrome, effective March 1, 2013, is warranted.  38 U.S.C. §§ 1155, 5112, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344(c), 4.40, 4.45. 4.59, 4.71a, Diagnostic Code 5260 (2017).

4.  Restoration of the 20 percent disability rating for cervical strain, effective March 1, 2013, is warranted.  38 U.S.C. §§ 1155, 5112, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344(c), 4.40, 4.45. 4.59, 4.71a, Diagnostic Code 5237 (2017).

5.  Restoration of the 10 percent disability rating for lumbar strain, effective March 1, 2013, is warranted.  38 U.S.C. §§ 1155, 5112, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344(c), 4.40, 4.45. 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initial Increased Rating for Urinary Retention

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's urinary retention has been rated under Diagnostic Code 7518 which contemplates urethra stricture.  The diagnostic criteria indicates that the condition is to be rated as voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7518(2017).

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  

For urinary leakage, a 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a. 

For urinary frequency, a 10 percent evaluation is warranted for daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours or awakening to void three to four times per night warrants.  A 40 percent rating is warranted for daytime voiding interval less than one hour or; awakening to void five or more times per night.  Id.

For obstructed voiding, a noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.

Factual Background

The Veteran underwent a VA examination in June 2012.  At that time he described urgency, hesitation, an inability to urinate, and a slow stream.  It was noted that the Veteran had not received treatment for the condition.  The examiner indicated that the Veteran had voiding dysfunction that did not cause urine leakage, did not require the use of an appliance, and did not cause increased urinary frequency.  However, it did cause signs and symptoms of obstructed voiding.  Such symptoms included marked hesitancy, markedly slow or weak stream, and markedly decreased force of stream.  There was no history of urolithiasis, bladder or urethral infections, or tumors and neoplasms.

Subsequent private treatment records dated in September 2012 note symptoms which include difficulty urinating and diminished stream.  In October 2012, the Veteran underwent urodynamics and a cystoscopy.  Urodynamic testing revealed bladder outlet obstruction.  The cystoscopy revealed normal urethra, bladder, and ureteral orifices.  It was noted that urodynamics were consistent with his symptoms, but there was no obstruction seen.  

The Veteran was provided an additional VA examination in June 2015.  At that time, it was noted that the Veteran had been diagnosed with elevated PVR. The Veteran's primary complaints included increased PVR, straining with urination, and excessive time to void.  It was again determined that the Veteran had a voiding dysfunction.  It did not cause urine leakage, did not require the use of an appliance, or cause increased urinary frequency.  However, it did cause signs and symptoms of obstructed voiding.  Such symptoms included marked hesitancy, markedly slow or weak stream, markedly decreased force of stream, and post void residuals of 150 cc.  There was no history of urolithiasis, bladder or urethral infections, or tumors and neoplasms.  

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for urinary retention.

As detailed herein, the Veteran's urinary retention has been manifested by symptoms of obstructed voiding.  Such symptoms included marked hesitancy, slow or weak stream, and decreased force of stream.  Additionally, he had post void residuals greater than 150 cc.  Such symptoms are contemplated by the current 10 percent rating based on obstructed voiding.  There was no evidence of obstructed voiding retentions requiring intermittent or continuous catheterization.  As such, an initial rating in excess of 10 percent is not warranted for urinary retention during his stage of the appeal.  38 C.F.R. § 4.115a.  

The Board has considered whether higher a rating could be awarded under any other diagnostic criteria for genitourinary system dysfunctions.  However, the evidence during appeal period does not show symptoms to warrant a higher rating for urinary tract infection, obstructed voiding, urinary frequency, or renal dysfunction.  Thus, the Board finds no basis on which to assign a rating in excess of 10 percent.  

In summary, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the Veteran's urinary retention.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Propriety of the Reductions for a Cervical Spine Disability, a Lumbar Spine Disability, and Left and Right Knee Disabilities

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.10 (2017).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155; Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id. 

In addition, the appellant will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) and (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344(c).

Specifically, the Court requires that adjudicators must: (1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination(s) on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce an evaluation except in cases where all the evidence clearly warrants a finding of material improvement.  In addition, where material improvement in the physical condition is clearly shown, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Brown, at 419-20.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Factual Background

A review of the record shows that the Veteran submitted claims of entitlement to service connection for a cervical spine disability, a lumbar spine disability, and bilateral knee disabilities in October 2010.  

In connection with the claim, the Veteran was provided a VA examination in November 2010.  With regard to his right and left knee disabilities, reported symptoms included stiffness, swelling, giving way, locking, and pain.  The appellant denied experiencing heat, redness, lack of endurance, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  He reported experiencing flare-ups as often as 2 times per day with each flare-up lasting of 4 hours.  The flare-ups are precipitated by physical activity and are alleviated spontaneously.  During flare-ups, he experienced limitation of motion.  The examiner noted that the Veteran was not receiving treatment for his bilateral knee conditions, had never been hospitalized, and had not had any surgery for the claimed conditions.  The appellant reported that there had been no incapacitating episodes in the past 12 months.  Further, the Veteran indicated that he only had functional impairments during flare-ups.  

On physical examination, it was noted that the Veteran walked with a normal gait.  There were no signs of abnormal weight bearing.  The Veteran did not require any assistive devices for ambulation.  It was noted that there was tenderness of the right and left knees, but there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  Examination of the right knee revealed crepitus.  There was no genu recurvatum or locking pain.  Examination of the left knee revealed locking, pain, and crepitus.  There was no genu recurvatum.  There was no evidence of ankylosis.

Range of motion testing was within normal limits.  In this regard, the Veteran had right and left knee flexion to 140 degrees, with evidence of pain at 140 degrees for the right knee and evidence of pain at 100 degrees for the left knee.  He also had right and left knee extension to 0 degrees with no evidence of pain.  There was no additional limitation in range of motion following repetitive testing.  The examiner noted that the right and left knee joint functions were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Additionally, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for the right knee.  Although the medial/lateral ligaments stability test for the right knee was normal, it was found to abnormal for the left knee with a slight degree of severity. 

With regard to the Veteran's cervical and lumbar spine disabilities, he reported that he could walk without limitation and had not experienced falls due to his spine condition.  Symptoms associated with the cervical and lumbar spine disabilities included stiffness, fatigue, spasms, and decreased motion.  The appellant denied paresthesia, numbness, weakness, bowel problems, erectile dysfunction, or bladder problems.  The Veteran also indicted that the conditions did not cause pain and that he was not receiving any treatment.  Additionally, he had never been hospitalized nor had any surgeries.  There had also been no incapacitating episodes in the past 12 months.  

On physical examination, the Veteran had normal posture and walked with a normal gait.  His walking was steady and there was no sign of abnormal weight bearing or breakdown.  It was noted that the Veteran did not require any assistive device to ambulate.  With regard to the cervical spine, there was no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone, or atrophy of the limbs.  The examination revealed tenderness over the C7 spinous process.  There was no ankylosis of the cervical spine.  On range of motion testing, the Veteran had flexion to 30 degrees, with evidence of pain at 25 degrees; extension to 45 degrees, with evidence of pain at 45 degrees; right lateral flexion to 35 degrees, with evidence of pain at 35 degrees, left lateral flexion to 40 degrees, with evidence of pain at 40 degrees, right rotation to 30 degrees, with evidence of pain at 30 degrees; and left rotation to 35 degrees, with evidence of pain at 35 degrees.  There was no additional limitation in range of motion following repetitive testing.  The examiner opined that the joint fusion of the spine is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

On physical examination of the thoracolumbar spine, there was no evidence of radiating pain on movement and muscle spasms were absent.  There was generalized tenderness in the lower lumbar region.  It was noted that spinal contour was preserved even though there was tenderness.  There was no guiding of movement and the examination did not reveal any weakness.  Muscle tone and musculature was normal.  Straight leg raising testing and Lasegue's signs were negative.  There was no atrophy of the limbs or ankylosis of the thoracolumbar spine.  On range of motion testing, the Veteran had flexion to 70 degrees, with evidence of pain at 50 degrees; extension to 20 degrees, with evidence of pain at 10 degrees; right lateral flexion to 20 degrees, with evidence of pain to 20 degrees; left lateral flexion to 25 degrees, with evidence of pain at 25 degrees; right rotation to 15 degrees, with evidence of pain to 15 degrees; and left rotation to 20 degrees, with evidence of pain at 20 degrees.  There was no additional limitation in range of motion following repetitive testing.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Further, inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.

Neurological examination of the spine revealed no sensory deficits in the cervical or lumbar spine.  There was no finding of cervical or lumbar intervertebral disc syndrome.  Following examination, the examiner assessed cervical and lumbar strain.  The objective factor for both conditions was pain.

In a January 2012 rating decision, the RO granted service connection for cervical strain and assigned a 20 percent rating, effective July 20, 2011.  Service connection was also granted for lumbar spine strain, and right and left knee disabilities, each rated as 10 percent disabling, effective July 20, 2011.  

The Veteran was provided an additional VA examination in June 2012.  At that time, the Veteran reported that his left knee pain was worse than the right knee and that he had swelling in both knees.  He denied surgery or injections.  However, he reported flare-ups.  In this regard, he described extended times at rest caused pain in the knees and going and up and down stairs caused pain.  

On range of motion testing, the Veteran had right and left knee flexion to 140 degrees, with no objective evidence of painful motion.  He had right and left knee extension to 0 with no evidence of painful motion.  There was no additional limitation in range of motion following repetitive testing.  There was also no functional loss or functional impairment following repetitive testing.  There was no finding of tenderness of the knees.  Muscle strength test and joint stability test revealed normal findings.  There was no evidence of patellar subluxation/dislocation.

With regard to the Veteran's cervical spine disability, the Veteran reported intermittent pain, worse with awakening in the morning and with back pain.  He reported flare-ups which were exacerbated by lower back pain and occurred a few days a week and lasted for most of the day.  With regard to the lumbar spine, the Veteran reported that he had not undergone any treatment since the injury.  He stated that he continued to have pain located in the lower back with no radiation.  He described the pain as constant in nature.  He denied flare-ups of the thoracolumbar spine.  

Range of motion testing of the cervical spine revealed forward flexion to 45 degrees or greater; extension to 45 degrees or greater; right lateral flexion to 45 degrees or greater; left lateral flexion to 45 degrees or greater; right lateral rotation to 80 degrees or greater; and left lateral rotation to 80 degrees or greater.  There was no objective evidence of painful motion on range of motion testing.  

Range of motion testing of the lumbar spine revealed forward flexion to 90 degrees; extension to 30 degrees or greater; right lateral flexion to 30 degrees or greater; left lateral flexion to 30 degrees or greater; right lateral rotation to 30 degrees or greater; and left lateral rotation to 30 degrees or greater.  There was no objective evidence of painful motion on range of motion testing.  

There was no functional loss and/or functional impairment of the cervical or thoracolumbar spine found on examination.  Additionally, there was no localized tenderness and the muscle did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength test revealed normal strength and there was no evidence of muscle atrophy.  Reflex and sensory examinations were also normal.  Straight leg raising test was normal.  There was no evidence of radicular pain or any signs or symptoms of radiculopathy.  There were no neurologic abnormalities found on examination and no evidence of intervertebral disc syndrome of the cervical or thoracolumbar spine.  

Based on the findings of the June 2012 VA examination, the RO proposed to reduce the ratings for the Veteran's service-connected cervical spine disability, lumbar spine disability, and bilateral knee disabilities to noncompensable.  The RO issued a letter in August 2012 advising the appellant of the proposed reductions, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing. 

In a December 2012 rating decision, the RO decreased the ratings for the appellant's service-connected cervical spine disability, lumbar spine disability, and left and right knee disabilities to 0 percent disabling, effective March 1, 2013, resulting in a reduction in his compensation payments.

In addition, the RO received additional private treatment record dated from January 2013 to February 2013.  In pertinent part, these records show that the appellant began receiving treatment for bilateral knee pain.  It was noted that associated symptoms included decreased range of motion and locking.  With regard to the cervical and lumbar spine, the records note that the Veteran had full range of motion. 

The appellant appealed the RO's determination.  The appellant's representative submitted a statement indicating that the VA examination in which the reductions were based was inadequate.  In part, the representative asserted that the examination was not reflective of the Veteran's ordinary, everyday life.  He argued that the examiner did not consider, fatigue, pain, and weakness caused by repeated use and movement throughout an ordinary day.  

Analysis

As a preliminary matter, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the appellant's disability evaluations.  As noted, the RO issued a letter in August 2012 advising the appellant of the proposed reductions, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The December 2012 rating decision effectuating the reductions was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.  Thus, the Board finds that the requirements of 38 C.F.R. § 3.105(e) were met.

The next question for consideration is whether the reductions were proper based on applicable regulations.  As delineated in detail above, at the time of the December 2012 rating decision at issue in this case, the ratings for the appellant's service-connected cervical spine disability, lumbar spine disability, right knee disability, and left knee disability had been in effect since July 20, 2011, which was a period of less than five years.  Thus, the provisions of 38 C.F.R. § 3.344(c), which apply to evaluations in effect for less than five years, are for application in this case.  See 38 C.F.R. § 4.10.

In determining whether the reductions at issue in this case comply with the provisions of 38 C.F.R. §§ 4.10, 3.344(c), the Board has reviewed the entire record.  After so doing, the Board finds that, at the time of the December 2012 rating decision, the evidence did not establish that the appellant's service-connected cervical spine disability, lumbar spine disability, and left and right knee disabilities had undergone an actual improvement that would be maintained under the ordinary conditions of life, warranting a reductions in disability ratings. 

In this regard, in the December 2012 rating decision at issue, the RO determined that a reduction in the rating assigned for the Veteran's cervical and lumbar spine disabilities was warranted because range of motion testing conducted at the June 2012 VA medical examination was within normal limits.  With regard to the bilateral knee disabilites, it was determined that a reduction was warranted because findings at the time of the June 2012 VA examination showed normal, bilateral range of motion from 140 to 0 degrees, with no evidence of functional loss, functional impairment, or additional limitation of range of motion of the knees following repetitive testing.  Additionally, it was determined that compensable ratings were also not warranted under other diagnostic codes for the knee because the specific criteria for such ratings were not met.  

Although the range of motion test conducted at the June 2012 VA examination showed that the appellant's spine disabilities were materially better than at the previous November 2010 examination, there is no indication, nor was there consideration by the RO, that the improved findings were a better reflection of the appellant's actual level of disability or that such would be maintained under the ordinary conditions of life.  With regard to the Veteran's service connected bilateral knee disabilities, there was no indication of improvement from the time of the November 2010 VA examination to the June 2012 VA examination.  Notably examination results showed bilateral range of motion from 140 degrees to 0 degrees during both VA examinations.  While there was not finding of pain on evaluation at the time of the June 2012 VA examination, the Veteran reported a history of pain, to include pain during periods of flare-ups.  

Moreover, even assuming for the sake of argument that the range of motion findings at the June 2012 medical examination did show that the appellant no longer met the criteria for a 20 percent rating for his cervical spine disability and a 10 percent rating for his lumbar spine and bilateral knee disabilities, that fact, in and of itself, would not justify the reduction.  Rather, as set forth above, in order to warrant a reduction, the evidence must show that the appellant's service-connected disabilities materially improved overall and that such improvement would be maintained under the ordinary conditions of life.  In this case, the Board finds that the record is not sufficient to support a finding that range of motion findings reflected on the June 2012 VA examination reflected an actual improvement in the disabilities as well as an improvement in the appellant's ability to function under the ordinary conditions of life and work, nor did the RO make any such finding. 

Under these circumstances, the Board finds that the RO did not observe the applicable law and regulations in reducing the disability ratings assigned for the Veteran's cervical spine disability from 20 percent to noncompensable, effective March 1, 2013 and in reducing the ratings for his service-connected lumbar spine and bilateral knee disabilities from 10 to noncompensable, effective March 1, 2013.  As such restoration is warranted. 


ORDER

Entitlement to an initial rating in excess of 10 percent for urinary retention is denied.

Restoration of a 10 percent disability rating for left knee iliotibial band and patellofemoral syndrome, effective March 1, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.

Restoration of a 10 percent disability rating for right knee iliotibial band and patellofemoral syndrome, effective March 1, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.

Restoration of a 10 percent disability rating for lumbar strain, effective March 1, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.

Restoration of a 20 percent disability rating for cervical strain, effective March 1, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Relevant to the Veteran's bilateral knee disabilities, the Veteran underwent a VA examination in November 2010, at which time he reported flare-ups which, in part, caused limitation of motion.  Flare-ups were also reported during a VA examination conducted in June 2012.  However, the examiner did not estimate the additional limitation imposed by flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  Most recently, the Veteran reported flare-ups at the October 2016 VA examination in which he reported increased pain, decreased range of motion, difficulty with prolonged weight bearing, and difficulty with high impact activity.  However, the examiner opined that he was unable to provide an opinion regarding functional ability during flare-ups without mere speculation as the Veteran was not experiencing a flare-up at the time of the examination.

With respect to the Veteran's cervical and lumbar spine disabilities, the Veteran reported flare-ups of the cervical spine at the time of the November 2010, June 2012, and the June 2013 VA examinations.  However, the examiner did not estimate the additional limitation imposed by flare-ups.  During the October 2016 VA examinations, the appellant reported flare-ups of both the cervical and lumbar spine.  However, the examiner again opined that he was unable to provide an opinion regarding functional ability during flare-ups without mere speculation as the Veteran was not experiencing a flare-up at the time of the examination.

After a review of the evidence, the Board finds that the VA examinations are inadequate to adjudicate the Veteran's spine and knee disabilities on appeal.  In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.  

As the VA examinations failed to properly address the Veteran's reports of flare-ups, additional VA examinations must be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right and left knee disabilities.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examination report should include range of motion in degrees for the Veteran's right and left knees.  In so doing, the examiner should test the appellant's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should determine whether the knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.  

The examiner must estimate any functional loss in terms of additional degrees of limited motion of both knees during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  (If no flare-ups are reported, the examiner must still estimate the additional functional limitation, if any, imposed by the flare-ups described in previous VA examinations, if possible.) 

Additionally, the examiner should indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's knees.  If instability or recurrent subluxation is present, the examiner must specifically state whether such instability or recurrent subluxation is slight, moderate, or severe.  If instability or recurrent subluxation is not found, the examiner should so state.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected cervical and lumbar spine disabilities.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

The examiner should delineate all symptoms associated with the appellant's service-connected cervical and lumbar spine disabilities.  

Specifically, the examination report should include range of motion in degrees for the appellant's cervical and lumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should determine whether the cervical spine and lumbar spine back disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.  

The examiner must estimate any functional loss in terms of additional degrees of limited motion of cervical and lumbar spine during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  (If no flare-ups are reported, the examiner must still estimate the additional functional limitation, if any, imposed by the flare-ups described in previous VA examinations, if possible.)

The examiner should report whether there is guarding, muscle spasms, and stiffness, and should discuss the lay statements and medical evidence of record noting such symptoms.

The examiner should also state whether the Veteran's service-connected cervical and lumbar spine disabilities result in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.  

The examiner should identify the nature and severity of any neurological manifestations associated with the service-connected disabilities. 

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


